Citation Nr: 1756237	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  07-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a neurological disorder of the left upper extremity, to include as due to herbicide exposure or as secondary to Type II diabetes mellitus ("diabetes").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2011, July 2013, and August 2016, the Board remanded the current issue for further evidentiary development.  There has now been substantial compliance with the Board's prior remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


VETERAN'S CONTENTIONS

The Veteran is seeking service connection for a neurological disorder of his left arm, claimed as peripheral neuropathy, that he believes was caused by his conceded in-service exposure to herbicides while serving in the Republic of Vietnam or, in the alternative, was caused or aggravated by diabetes.  The Veteran has also explained that, although he has not been formally diagnosed with diabetes, he is considered "pre-diabetic."


FINDINGS OF FACT

1.  In his September 2006 claim application and during an October 2006 VA examination, the Veteran reported experiencing altered sensation in his left upper extremity that initially developed in 2006 or 2005.  During August 2013 and January 2017 VA examinations, he described tingling and a pin-prick sensation in his fingers that developed in early 2000.

2.  A May 2006 nerve conduction velocity (NCV) study documented diminished sensory velocities in the Veteran's left upper extremity that were suggestive of polyneuropathy.

3.  In June 2006, the Veteran's private physician diagnosed him with neuropathy of the left upper extremity that was consistent with an idiopathic cause.  He also noted that he had found a significant B12 deficiency and had started the Veteran on a replacement prescription.

4.  In July 2006, the Veteran told his private physician that he was still experiencing some numbness in his left upper extremity at times.  The physician noted that the findings of the NCV study suggested polyneuropathy, not median nerve entrapment.

5.  In October 2006, a VA examiner opined that it was unlikely that a neuropathic process lay quiescent since the Veteran's military service and that his left upper extremity neuropathy was, statistically, most likely to be related to an underlying mostly subclinical diabetes.

6.  In August 2013, a VA examiner noted that the Veteran had been told he was pre-diabetic and was not on a diet or medication.  The examiner stated that the Veteran did not currently meet the clinical diagnosis of diabetes mellitus but noted that sometimes peripheral neuropathy may precede an actual diagnosis of diabetes.  She also noted that the Veteran still did not have diabetes six years after the 2006 VA examiner suggested the neuropathy was related to subclinical diabetes.  Additionally, the examiner concluded that, as the Veteran's symptoms had developed approximately 30 years after service and had remained unchanged, they were less likely than not related to his period of service.

7.  In January 2017, a VA examiner concluded that the Veteran's symptoms of polyneuropathy were less likely than not incurred in or caused by service.  The examiner explained that testing conducted in 2006 to determine the cause of the Veteran's left upper extremity symptoms ruled out cervical radiculopathy but showed him to have a vitamin B12 deficiency, which is a known cause of neuropathy.  She further noted that the Veteran had neither type of peripheral neuropathy that is associated with herbicide exposure (that caused by diabetes, which she noted the Veteran does not have, and that which manifests itself within one year of exposure and resolves within two years of its onset), and was found to have a known cause for his symptoms-a B12 deficiency.  Finally, the examiner explained that, once there has been damage to the nerves, the damage will sometimes repair but does not always return to baseline.

8.  The medical evidence of record does not reflect that the Veteran has been diagnosed with diabetes mellitus to date.


CONCLUSION OF LAW

The requirements for establishing service connection for a neurological disorder of the left upper extremity have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As was detailed in the foregoing factual findings, the evidence reflects that the left upper extremity neurological symptoms for which the Veteran is seeking service connection have been diagnosed as polyneuropathy.  Unfortunately, service connection for that current disability is not warranted, as the other elements required to establish service connection under the various theories of entitlement raised by the record or put forth by the Veteran have not been met.  See 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

Initially, the Board acknowledges that the Veteran may be presumed to have been exposed to herbicides based on his service in the Republic of Vietnam, and that "early-onset peripheral neuropathy" is included in the list of presumptive diseases associated with exposure to herbicide agents.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  However, in order for the presumption of service connection based on herbicide exposure to apply, peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the date on which the Veteran was last exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(ii).  As the evidence of record, including the Veteran's own reports, does not reflect that his current polyneuropathy had its onset within a year of his leaving Vietnam in March 1971, service connection is not warranted on that presumptive basis.

There is no indication that the Veteran's polyneuropathy is otherwise related to service, to include in-service exposure to herbicides.  Indeed, the most probative evidence of record addressing the etiology of the Veteran's polyneuropathy-the opinion of a January 2017 VA examiner-points to a vitamin B12 deficiency as the cause of that condition.  The Board finds the January 2017 opinion highly probative because the examiner reviewed the claims file, took a complete history from the Veteran, and thoroughly explained why she determined that his polyneuropathy was related to a B12 deficiency rather than another cause, including diabetes or herbicide exposure.  Furthermore, the examiner explained why the Veteran was still experiencing polyneuropathy even after his B12 deficiency was corrected.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In finding that the 2017 opinion is the most probative evidence addressing the etiology of the Veteran's left upper extremity polyneuropathy, the Board acknowledges that a 2006 VA examiner pointed to a different cause of that condition-a possible connection with subclinical diabetes.  However, the Board notes that the 2006 examiner did not acknowledge the Veteran's history of a vitamin B12 deficiency which, as the 2017 examiner explained, is highly relevant.  As a result, the etiological opinion provided by the 2006 examiner is less probative than that provided by the 2017 examiner.  Furthermore, to the extent the Veteran has offered his own opinion regarding the etiology of his polyneuropathy, that opinion lacks probative value, because there is no indication that he is competent to opine on that medically complex matter.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

On a related note, the Board acknowledges that the theory that the Veteran's polyneuropathy was caused or aggravated by diabetes has been raised.  However, service connection for diabetes was denied in the same rating decision that denied this claim, because the Veteran had not been diagnosed with diabetes.  As he has not asserted that he has been diagnosed with that condition to date and the medical evidence does not establish such a diagnosis, service connection for polyneuropathy as secondary to that condition cannot be granted.  See 38 C.F.R. § 3.310; October 2006 VA Examination Report; December 2012 VA Endocrinology Attending Note; August 2013 Examination Report; January 2017 VA Examination Report.

In short, the preponderance of the probative evidence does not indicate that the Veteran's currently diagnosed polyneuropathy manifested in service or within one year after the date on which he was last exposed to herbicides, nor does that evidence indicate that his polyneuropathy is otherwise directly related to service, to include to in-service exposure to herbicides.  Indeed, as has been explained, the most probative evidence of record attributes that condition to a B12 deficiency.  The Board notes that a claim of entitlement to service connection for a B12 deficiency is not before it at this time.  It further notes, as an aside, that there is no indication in the record that the underlying B12 deficiency may be associated with service such that expansion of the Veteran's claim and remand for an additional medical opinion would be warranted or would be beneficial to him.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Finally, although the Veteran has asserted a connection between diabetes and his left upper extremity polyneuropathy, he has not been diagnosed with diabetes to date.  For all of the foregoing reasons, service connection for a neurological disorder of the left upper extremity is not warranted.

As a final matter, the Board notes that the Veteran's representative has recently put forth the new assertion that "the RO has not exhausted all elements of service connection in conjunction with the current claim," because it "has not addressed whether the Veteran's current service-connected disabilities have aggravated the claim [sic] upper extremity neurological disorder."  See November 2017 Board of Veterans' Appeals Appellate Presentation Brief (November 2017 Brief) at 2.  In support of that assertion, the representative cited Douglas v. Derwinski, 2 Vet. App. 435 (1992).  In Douglas, the United States Court of Appeals for Veterans Claims (Court) stated that "the Board must consider the entire evidence of record in making its decisions" in the context of explaining that "[e]vidence supporting the viability of [a theory of direct service connection] was before the BVA but was either not considered by it, or, in the alternative, considered but not addressed in its decision."  Id. at 438-39.  Essentially, as the Veteran's representative went on to state, the Court found that VA "is obligated to consider issues that were not specifically raised by the claimant but may reasonably be inferred from the claim."  See November 2017 Brief at 2.  Notably, however, the representative has not presented or identified any evidence in the record that would trigger, pursuant to the Court's holding in Douglas, VA's obligation to consider the theory that the Veteran's peripheral neuropathy was aggravated by a service-connected disability.  Rather, it appears he is asserting that, solely because the Veteran has service-connected disabilities, VA must address whether any of those disabilities aggravated his claimed condition.  The Board disagrees and finds that, as it has considered all of the evidence of record but has found no evidence that supports the viability of that theory of entitlement, it need not be addressed.  See Douglas, 2 Vet. App. at 438.

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is inapplicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for a neurological disorder of the left upper extremity is denied.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


